Case: 12-12618    Date Filed: 06/10/2013   Page: 1 of 10


                                                         [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT

                          ________________________

                           No. 12-12618
                       Non-Argument Calendar
                     ________________________

             D.C. Docket Nos. 5:09-cv-00112-WTH-TBS,
                         5:09-cv-00200-WTH-TBS


CURTIS LEE WATSON,

                                                          Petitioner-Appellant,

                                 versus

WARDEN, FCC COLEMAN - USP I,

                                                        Respondent-Appellee.


                     ________________________

                           No. 13-11938
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 5:09-cv-00200-WTH-TBS



CURTIS LEE WATSON,

                                                          Petitioner-Appellant,

                                 versus
              Case: 12-12618    Date Filed: 06/10/2013    Page: 2 of 10


FCC COLEMAN - USP I WARDEN,

                                                               Respondent-Appellee.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (June 10, 2013)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Curtis Lee Watson is a federal prisoner at Coleman USP serving criminal

sentences imposed by the Superior Court for the District of Columbia (“D.C.

Superior Court”). Watson appeals pro se the district court’s denial of his

consolidated petitions for a writ of habeas corpus, filed pursuant to 28

U.S.C. § 2241. After review, we affirm.

                                I. BACKGROUND

A.    1978 D.C. Superior Court Sentences

      On August 10, 1978, the D.C. Superior Court sentenced Watson in two

separate criminal cases. In the first criminal case, case number 91888-76, Watson

received a sentence of five to fifteen years for an armed burglary conviction (Count

A), another sentence of five to fifteen years for a second armed burglary conviction

(Count D), to run consecutively to Count A, two sentences of five to fifteen years


                                             2
              Case: 12-12618     Date Filed: 06/10/2013    Page: 3 of 10


for assault with a dangerous weapon (Counts F and I), to run concurrent to each

other and to Count D, and a sentence of forty months to ten years for assault with

intent to kill (Count C), to run concurrent to Count A. Thus, the total prison term

for the five convictions in case number 91888-76 was ten years to thirty years.

      On the same date, in the second criminal case, case number 69971-77,

Watson received a mandatory minimum sentence of twenty years to life for first

degree murder (Count B), to run consecutive to any sentences imposed in case

number 91888-76. Watson also received a concurrent one-year sentence for

carrying a pistol without a license (Count C).

      Watson’s aggregate prison term for the two 1978 D.C. Superior Court

criminal cases was a minimum of thirty years to a maximum of life. Watson’s

minimum of thirty years resulted from the two five-year minimum sentences,

running consecutively, in case number 91888-76 and the twenty-year consecutive

minimum sentence in case number 69971-77.

B.    1996 Eastern District of Virginia Sentence for Escape

      In 1988, Watson escaped from custody at Lorton Reformatory and remained

a fugitive until his capture in 1995. In 1996, the district court in the Eastern

District of Virginia sentenced Watson for his escape to 12 months’ imprisonment,

to run consecutive to any other present or previous sentences. In 1998, D.C.’s




                                              3
               Case: 12-12618       Date Filed: 06/10/2013      Page: 4 of 10


Lorton Reformatory was closed, and Watson was transferred to the custody of the

Bureau of Prisons (“BOP”). 1

C.     Watson’s Consolidated § 2241 Petitions

       Watson filed one § 2241 petition in the Middle District of Florida

challenging the BOP’s calculation of his sentences. Watson filed another § 2241

petition, raising the same sentence calculation claim, in the district court for the

District of Columbia, which was then transferred to the Middle District of Florida.

The two petitions were later consolidated.

       In his consolidated § 2241 petitions, Watson claimed that the BOP

miscalculated his parole eligibility date, placing it at the end of thirty years, rather

than at the end of his mandatory minimum twenty-year sentence for first degree

murder. Although Watson agreed that his aggregate minimum sentence was thirty

years (twenty years for murder plus two consecutive five-year sentences for

assault), 2 he claimed that “[s]omeone at the Department of Corrections placed this




       1
        Under the National Capital Revitalization and Self-Government Improvement Act of
1997, the custody of inmates incarcerated under the D.C. Code was transferred to the BOP. Pub.
L. No. 105-33, § 11201(a), 111 Stat. 251, 734 (1997); see also D.C. Code § 24-101.
       2
        Watson’s judgment and commitment order indicates that the two consecutive five-year
sentences were actually for the two armed burglary counts (Counts A & D), not the two assault
counts (Counts F & I). In any event, Watson’s § 2241 petitions admitted that the D.C. Superior
Court sentenced him to two consecutive sentences of five to fifteen years in case number 91888-
76.
                                                   4
                Case: 12-12618       Date Filed: 06/10/2013       Page: 5 of 10


sentence [ ] at ‘thirty years to life.’” Watson asserted that, with good time credit,

he has already completed his D.C. sentences and should be released. 3

D.     Government’s Response

       In response to a show cause order, the government argued that the BOP

correctly calculated Watson’s parole eligibility date. The government submitted a

declaration from Dennis Melick, a BOP Management Analyst assigned to the

Designation and Sentence Computation Center. Melick had reviewed Watson’s

records and sentence computation and explained how Watson’s parole eligibility

date was calculated.

       Specifically, Melick averred that Watson’s 1978 D.C. Superior Court

sentences were aggregated to a minimum of thirty years and a maximum of life,

based on his mandatory minimum twenty-year sentence for first degree murder and

his two consecutive five-year sentences for armed burglary. Because no D.C.

Code provision governs the commencement of a sentence, the BOP uses two U.S.

Code provisions: 18 U.S.C. § 3568 (repealed effective Nov. 1, 1987), for sentences

imposed prior to November 1, 1987 (referred to as “old law” sentences); and 18

U.S.C. § 3585(a), for sentences imposed after that date (referred to as “new law”



       3
        The district court initially dismissed Watson’s § 2241 petitions prior to service on the
government for lack of jurisdiction pursuant to D.C. Code § 23-110(g). In a prior appeal, this
Court concluded that § 23-110(g) did not bar the district court from entertaining Watson’s
sentence calculation claim and remanded for further proceedings. See Watson v. United States,
392 F. App’x 737 (11th Cir. 2010).
                                                    5
             Case: 12-12618    Date Filed: 06/10/2013   Page: 6 of 10


sentences). Watson’s 1978 D.C. Superior Court sentences were “old law”

sentences, and his 1996 Eastern District of Virginia 12-month sentence for escape

was a “new law” sentence.

      BOP’s Melick cited and attached copies of relevant provisions of the BOP’s

District of Columbia Sentence Computation Manual, Program Statement 5880.33,

which establishes procedures for computing sentences for inmates, like Watson,

who are sentenced under the D.C. Code. Per Program Statement 5880.33, “old

law” sentences and “new law” sentences cannot be aggregated, and must be

computed separately with the consecutive term commencing upon the date of

completion of the first term of imprisonment. Because Watson’s “old law”

sentences have not yet been completed, his “new law” sentence cannot be

established yet. Melick explained that until Watson was paroled on his “old law”

sentences or his maximum life term was converted to a definite term, his “new

law” 12-month sentence was held as a detainer.

      As to his “old law” sentences (the aggregate of which was thirty years to

life), Watson was eligible for parole after he had served the required minimum

thirty-year term. Watson’s “old law” sentences commenced on August 10, 1978,

the day he was sentenced. According to Melick, Watson received 31 days of prior

custody credit, 1,200 days of District of Columbia Institutional Good Time

(DCIGT) credit and 30 days of District of Columbia Educational Good Time


                                            6
               Case: 12-12618    Date Filed: 06/10/2013   Page: 7 of 10


(DCEGT) credit. Based on these credits and the fact that Watson’s “old law”

sentences did not run for 2,618 days due to his escape, Watson’s projected parole

eligibility date for his “old law” sentences was April 27, 2012. Melick stated that

the BOP’s computation of Watson’s federal sentence was in accordance with BOP

policy, the federal sentencing statutes, and the sentencing court’s intent.

      Watson did not file a reply.

E.    District Court’s Order

      The district court found that an evidentiary hearing was unwarranted

because the operative facts were not in dispute and denied Watson’s § 2241

petitions. The district court found, inter alia, that: (1) Watson’s 1978 D.C.

Superior Court “old law” sentences began on August 10, 1978, but stopped

running while he was out of custody following his 1988 escape, and did not restart

until his re-arrest in 1995; (2) the BOP awarded Watson 31 days of prior custody

credit, 1,200 days of DCIGT credit, and 30 days of DCEGT credit; (3) Watson’s

parole eligibility date for his “old law” sentences was April 27, 2012; (4) if and

when Watson gains parole as to his “old law” sentences, he will begin serving his

“new law” sentence; and (5) Watson did not demonstrate that the BOP erred in

calculating his aggregate sentences or his parole eligibility date in accordance with

the terms of judgment and pursuant to applicable BOP regulations. Watson filed

this appeal.


                                              7
                Case: 12-12618        Date Filed: 06/10/2013        Page: 8 of 10


                                      II. DISCUSSION

       An inmate may challenge the BOP’s execution of his sentence in a § 2241

petition. See, e.g., Byrd v. Hasty, 142 F.3d 1395, 1397 (11th Cir. 1998) (involving

§ 2241 petition challenging BOP’s refusal to reduce inmate’s sentence for

successful completion of a treatment program); see also Antonelli v. Warden, 542

F.3d 1348, 1352 (11th Cir. 2008) (concluding a § 2241 petition is the proper

vehicle to challenge the execution of a sentence, rather than the validity of the

sentence itself).4

       On appeal, Watson contends that his “old law sentences,” that is, the 1978

D.C. Superior Court sentences, were “converted to a federal term of life.” A copy

of the D.C. Superior Court’s judgment and commitment order, attached to the

government’s response to Watson’s § 2241 petitions, clearly shows that, for the

first degree murder conviction, Watson was sentenced to twenty years to life, an

indefinite term. The order also shows that the sentence was to run consecutive to

his sentences in case number 91888-76, that is, his two consecutive five-year

minimum sentences for his armed burglary convictions. In other words, Watson’s

aggregate minimum sentence for his 1978 D.C. Superior Court convictions is thirty

years—five years plus five years plus twenty years. Watson’s § 2241 petition


       4
        In reviewing a district court’s denial of a § 2241 petition, we review the district court’s
findings of fact for clear error and questions of law de novo. Coloma v. Holder, 445 F.3d 1282,
1284 (11th Cir. 2006).
                                                     8
              Case: 12-12618    Date Filed: 06/10/2013   Page: 9 of 10


concedes this minimum aggregate sentence of thirty years. Watson’s aggregate

maximum term remains life.

       According to Melick’s affidavit and the attachments thereto, when Watson

was transferred to BOP custody, Watson’s “old law” sentences were computed

commencing August 10, 1978, with a minimum term of thirty years and a

maximum term of life. After Watson completes his minimum thirty year term, he

will be eligible for parole. Nothing in the record supports Watson’s claim that his

indefinite aggregate term of thirty years to life has been converted by the BOP to a

definite term of life.

       While Watson claims that he was only required to serve 19 years and 8

months of his “old law” sentences, he does not explain how he arrives at this

computation. As discussed above, at a minimum, Watson is required to serve

thirty years. Moreover, Watson does not point to any error in the BOP’s method of

calculating his good time credits and his parole eligibility date of August 27, 2012

for his “old law” sentences.

       Finally, Watson contends that Congress mandated that all D.C. inmates be

released upon completion of their sentences. Even if this is true, Watson has not

completed his D.C. Superior Court sentences. Furthermore, he has yet to serve his

consecutive twelve-month sentence for the 1996 escape conviction, which can

commence only after either (1) Watson receives parole on his “old law” sentences


                                             9
             Case: 12-12618      Date Filed: 06/10/2013   Page: 10 of 10


or (2) Watson’s “old law” sentences are converted to a definite term, neither of

which has yet happened. Thus, there is no merit to Watson’s claim that he is

entitled to immediate release.

      AFFIRMED.




                                             10